208 F.3d 1066 (D.C. Cir. 2000)
Tri County Industries, Inc., No. 94cv02014 Appellantv.District of Columbia, et al., Appellees
No. 99-7028
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Filed on April 21, 2000

Before: Edwards, Chief Judge; Silberman and Henderson, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of appellant Tri County Industries, Inc.'s motion to recall and modify the mandate issued March 20, 2000, it is


2
ORDERED that the motion be granted to the extent provided in the amendment to the opinion below.  See Dilley v. Alexander, 627 F.2d 407, 410-11 (D.C. Cir. 1980).  It is


3
FURTHER ORDERED that the opinion in Tri County Industries, Inc. v. District of Columbia, 200 F.3d 836 (D.C. Cir. 2000), be amended by vacating the final paragraph and inserting the following therefor:


4
For the foregoing reasons, we reverse the district court's order of July 23, 1998 and reinstate the original jury verdict of $5,000,000, with interest at a rate of 4% per annum, see D.C. Code  28-3302, beginning on April 20, 1998, and computed daily until the date of payment pursuant to 28 U.S.C.  1961.  We vacate the verdict and judgment resulting from the second trial.


5
FURTHER ORDERED that the clerk is directed to withhold re-issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir. Rule 41.